 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuardianContainerCo.,Inc.andGuardianEmployees IndependentUnionNo. 1.'Case30-RC-905January 8, 1969DECISION AND DIRECTION OFELECTIONBy MEMBERSFANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Craig D.Leffler.Briefswere filed by the Employer and byRacine Printing Pressmen and Assistants Union No.127,affiliatedwiththeInternationalPrintingPressmen and Assistants Union of North America,AFL-CIO.2Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Employer and the Intervenor contend thatthe Petitioner is not a labor organization within themeaning of Section 2(5) of the Act.3 Specifically,they urge that the Petitioner, which was formed by adissident group of employees, does not intend to'The name of the Petitioner appears in the caption as amended at thehearing'Racine Printing Pressmen was permitted to intervene, without objection,on the basis of its current certification and contractual interest in theemployees involved herein'The parties stipulated that the Intervenor is a labor organization withinthe meaningof the Actrepresent employees for the purposes of` collectivebargaining, but rather intends to turn over theseresponsibilitiestoaunion not a party to thisproceeding.During the hearing, the Petitioner's presidenttestified that, if certified, his organization intends tomeet with Company representatives to obtain acollective-bargainingagreement.Inthesecircumstances,wedeem it premature andinappropriatetoconsider , theprospectthatimmediately upon certification, the Petitioner wouldaffiliatewith another labor organization. If, aftercertification,there is a movement for such anaffiliation, theBoard, pursuant to its authority topolice its certifications,may examine the proprietyof such action, when the procedures establishedtherefor are invoked.4 Accordingly,' we find that thePetitionerisa labor organizationwithinthemeaning of Section 2(5) of the Act.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.As stipulated by the parties, the followingemployeesof the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Allproductionandmaintenanceemployees,shippingandreceivingemployeesattheCompany's plant, but excluding office clericalemployees, employees presently covered by othercollective-bargainingagreements,technicalemployees, professional employees, guards andsupervisors as defined in the Act.[Direction of Elections omitted from publication.]'ButlerManufacturing Company,167 NLRB No. 39'An election eligibilitylist,containing the names and addressesof all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 30 within 7 days after the date of this Decision and Directionof Election. The Regional Director shall make the list available to allparties to the election. No extension of time to file this list shall be grantedby the Regional Director except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear Inc.,156 NLRB1236174 NLRB No. 9